PER CURIAM.
Cathleen E. Golden appeals the final judgment of the United States Court of Appeals for Veterans Claims, which dismissed her appeal from the Board of Vet*999erans’ Appeals for lack of jurisdiction based on the failure to timely file a notice of appeal. Golden v. Nicholson, No. 04-1385, 2005 WL 668715 (Vet.App. Mar. 16, 2005). In so doing, the court rejected her equitable tolling argument. We vacate the court’s judgment and remand the case for reconsideration in light of Barrett v. Nicholson, 466 F.3d 1038 (Fed.Cir.2006).